           Case 2:19-cv-02526-JAM-KJN Document 9 Filed 01/21/20 Page 1 of 2



 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   The Strojnik Firm LLC
     A Limited Liability Company
 3
     Esplanade Center III, Suite 700
     2415 East Camelback Road
 4
     Phoenix, AZ 85016
 5   Telephone: (602) 510-9409
     Attorneys for Plaintiff, Theresa Brooke
 6
     CRIS C. VAUGHAN, SBN 99568
 7   KHUSHPREET R. MEHTON, SBN 276827
     VAUGHAN & ASSOCIATES
 8   6207 South Walnut Street, Suite 800
     Loomis, CA 95650
 9   Telephone: (916) 660-9401
     Facsimile: (916) 660-9378
10   cvaughan@adasolutionsgroup.com
     Attorneys for Defendant, AMBA Investments, LLC
11
                                  UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
                                                            Case No. 2:19-cv-02526-JAM-KJN
14
     THERESA BROOKE, a married woman
15
     dealing with her sole and separate claim,
                                                            JOINT STIPULATION OF DISMISSAL
                   Plaintiff,                               PURSUANT TO F.R.C.P. 41 (a)(1)(A)(ii)
16

17           v.

18   AMBA INVESTMENTS, LLC,

19                 Defendant.

20

21           IT IS HEREBY STIPULATED by and between parties to this action through their

22   designated counsel that the above-captioned action become and hereby is dismissed

23   with prejudice pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), each side is to bear its own costs

24   and attorneys’ fees.

25   ///


                                                         -1-
                                Stipulation of Dismissal -- 2:19-cv-02526-JAM-KJN
         Case 2:19-cv-02526-JAM-KJN Document 9 Filed 01/21/20 Page 2 of 2



 1
                                               THE STROJNIK FIRM LLC
 2
     Dated: January 21, 2020                   By: /s/ Peter Kristofer Strojnik
 3
                                                  PETER KRISTOFER STROJNIK
                                                  Attorney for Plaintiff, Theresa Brooke
 4

 5
                                               VAUGHAN & ASSOCIATES

 6   Dated: January 21, 2020                   By: /s/ Cris C. Vaughan
                                                  CRIS C. VAUGHAN
 7                                                Attorney for Defendant AMBA Investments,
                                                  LLC
 8

 9

10                                SIGNATURE CERTIFICATION

11          I hereby certify that the content of this document is acceptable to Peter Kristofer

12   Strojnik, counsel for Theresa Brooke, and that I have obtained Mr. Strojnik’s

13   authorization to affix his electronic signature to this document.

14
                                               VAUGHAN & ASSOCIATES
15

16   Dated: January 21, 2020                   By: /s/ Cris C. Vaughan
                                                  CRIS C. VAUGHAN
17                                                Attorney for Defendant AMBA Investments,
                                                  LLC
18

19

20

21

22

23

24

25
                                               -2-
                         STIPULATION OF DISMISSAL – 2:19-cv-02526-JAM-KJN
